Case: 15-41529      Document: 00513596296         Page: 1    Date Filed: 07/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41529
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 18, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

YVONNE DENISE GONZALEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:15-CR-500-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Yvonne Denise Gonzalez pleaded guilty to conspiracy to transport an
illegal alien within the United States for financial gain and two substantive
counts of transporting an illegal alien within the United States for financial
gain. Gonzalez was sentenced to 18 months of imprisonment to be followed by
three years of supervised release, and she now appeals that sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41529      Document: 00513596296      Page: 2    Date Filed: 07/18/2016


                                 No. 15-41529

      Challenging the procedural reasonableness of her sentence, Gonzalez
argues that the district court failed to fully consider the 18 U.S.C. § 3553
factors before imposing her sentence. Because Gonzalez did not object in the
district court on this basis, her argument is reviewed only for plain error. See
United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
However, there is no error as the record shows that the district court
considered each of the mitigating arguments presented here by Gonzalez, and
the district court expressly stated that it had considered the § 3553(a) factors.
Gonzalez also renews her argument that her prior alien-smuggling conviction
was impermissibly double-counted when it was used both to increase her
offense level and her criminal history score. This argument is unavailing. See
United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009); United States v.
Calbat, 266 F.3d 358, 364 (5th Cir. 2001).
      Gonzalez   also    challenges   her    sentence   as    being   substantively
unreasonable. Her argument in the district court for a lesser sentence did not
preserve this issue for review, and we review it only for plain error. See United
States v. Heard, 709 F.3d 413, 425 (5th Cir. 2013); United States v. Peltier, 505
F.3d 389, 391-92 (5th Cir. 2007).      Gonzalez contends that her 18-month
sentence is excessive because (1) the certainty of punishment, rather than the
length of imprisonment, is the most important deterrent factor; (2) her low
criminal history category, her gender, and her age all make her less likely to
recidivate; (3) she has no violent history and there is thus no need to protect
the community from her.          Gonzalez’s arguments amount to a mere
disagreement with the sentence found by the district court to be appropriate.
See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).             However,
Gonzalez’s   within-guidelines   sentence     is   afforded    a   presumption     of




                                        2
    Case: 15-41529    Document: 00513596296     Page: 3   Date Filed: 07/18/2016


                                 No. 15-41529

reasonableness that she has failed to rebut. See United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009).
      AFFIRMED.




                                      3